—Judgment, Supreme Court, New York County (Paula Oman-sky, J.), entered September 4, 1996, which, after a nonjury trial, awarded plaintiff the principal sum of $50,000, unanimously affirmed, without costs.
We decline to disturb the trial court’s factual findings that this claim arose from an off-premises robbery of plaintiffs employee and that any misrepresentation as to plaintiff insured’s office premises was not material with respect to the subject policy. There is no evidence in the record that defendant would not have issued the policy had they known of the alleged misrepresentation. We have considered defendant’s other contentions and find them to be without merit. Concur—Ellerin, J. P., Nardelli, Rubin and Mazzarelli, JJ.